Citation Nr: 1508478	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-23 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, for accrued benefits purposes.

2.  Entitlement to an increased rating for lumbar spine disability, rated as 20 percent disabling, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1998.  He died in August 2010 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case belongs to the RO in San Diego, California.

In this case, the appellant has submitted a timely claim for accrued benefits as the surviving spouse of the Veteran.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Hypertension was not present in service, was not manifested to a compensable degree within one year of the Veteran's discharge from service, or shown by competent and credible evidence to otherwise be causally or etiologically related to the Veteran's service.

2.  Throughout the rating period on appeal, the Veteran's lumbar spine disability was manifested by complaints of pain that approximated having forward flexion of the thoracolumbar spine limited to 30 degrees or less when considering  functional loss.

CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a rating of 40 percent for lumbar spine disability, for accrued benefits purposes, have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in March 2011 and July 2011, the appellant was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The appellant received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the appellant is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument in support of the appeal.  The Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board has considered whether to obtain a medical opinion for the purpose of determining if there is a relationship between the Veteran's hypertension and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an opinion is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that the file contains an examination conducted shortly following the Veteran's discharge from service, and the file indicates that hypertension was not shown until years following the Veteran's discharge from service, with no evidence that it was incurred in service. Thus, the criteria for obtaining an examination are not met. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the VA examinations obtained in this case for the Veteran's low back disability are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection - Hypertension

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specified chronic diseases, such as hypertension, may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's May 1998 service retirement examination report indicates that the Veteran's heart and vascular system were clinically evaluated as normal, and the Veteran's blood pressure was recorded as 116/66; the Veteran specifically denied that he had high blood pressure or heart trouble on the corresponding Medical History Report which was signed certifying that the information was true and accurate.

As asserted in November 2012 written argument, the appellant contends that various entries in the Veteran's service treatment records show that the Veteran was "at least in pre-hypertension stage" prior to his separation from military service.  The Veteran's service treatment records referenced in the November 2012 written argument, with blood pressure readings, were as follows: March 4, 1986, 118/80; May 4, 1992, 112/84; January 6, 1998, 134/83; March 2, 1998, 120/80; and July 10, 1998, 134/80.  A review of those entries, as well as the Veteran's active service physical examinations, reveals no diagnosis of hypertension or statements indicating that the Veteran had elevated blood pressure or was pre-hypertensive.

At an October 1998 VA examination following service the Veteran's blood pressure was recorded as 118/70.  There were no complaints, findings, or mention of hypertension, hypertension medications, or elevated blood pressure.

Records associated with the claims file show no diagnosis of hypertension until years following service.  In fact, a March 2009 VA record specifically indicated that the Veteran had no history of hypertension, and an undated private medical record (but containing an entry in April 2009) dated subsequent to April 2009 made no indication of hypertension or hypertension medications.

The Board finds that the Veteran did not have hypertension during service.  No diagnosis of hypertension is noted in the Veteran's service treatment records, and no diastolic blood pressure reading of 90mm or systolic blood pressure of 160mm  are contained in the Veteran's service treatment records.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (defining hypertension as diastolic blood pressure predominantly 90mm. or greater and isolated systolic hypertension as systolic blood pressure of 160mm. or greater).

The first indication of any heart disease in the claims file is years following the Veteran's service.  Thus, hypertension was not noted within one year of separation.  

As hypertension was not noted at service discharge or upon such occasions as the October 1998 VA examination, a showing of continuity of symptomatology after service has not been demonstrated.

Moreover, there is no evidence of record, except for the appellant's own statements, suggesting a connection between the Veteran's hypertension and his active service.  On this point, there is no evidence that the appellant has expertise or training to determine the causes or presence of hypertension.  She is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau v. Nicholson, the Federal Circuit provided an example as to when lay evidence was competent, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007). Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's hypertension was caused by an event or incidents in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the appellant's statements as to the cause or date of onset of the Veteran's hypertension are not competent evidence as to a nexus.  Accordingly, there is no competent evidence relating the diagnosed post-service hypertension with the Veteran's active service. In sum, the criteria for service connection for hypertension have not been established. 

Since the competent evidence of record fails to indicate that the Veteran had hypertension during service or within a year of discharge from service, or that hypertension  has been etiologically related to service, service connection for hypertension is not warranted.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.

Increased Rating- Low Back

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
By rating action in June 2009 service connection for lumbosacral strain was established.  The Veteran's claim for an increased rating for service-connected low back disability was received on August 6, 2010.
Under Diagnostic Code 5237, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 40 percent evaluation under the general rating formula for diseases and injuries of the spine.  There is no showing that forward flexion of the thoracolumbar spine is limited to 30 degrees or less (or favorable ankylosis of the entire thoracolumbar spine).  The Board, however, has considered additional limitation of function of the lumbar spine due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In doing so, the Board is unable to overlook comments made by the May 2102 VA reviewing physician who noted that "the various medications required to manage the back symptoms reflect the severity of [the Veteran's] lumbar spine disease."  The May 2012 VA physician's comments are supported by the Veteran's multiple treatment records prior to his death, with numerous records noting chronic severe low back pain.  When considering additional functional limitation due to pain, the competent findings at least approximate a disability picture comparable to having forward flexion of the thoracolumbar spine limited to 30 degrees or less as is necessary in order to achieve the next-higher evaluation under Diagnostic Code 5237 based on functional loss. 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  A rating greater than 40 percent is not warranted based on functional loss. The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
As there is no assertion or showing of unfavorable ankylosis of the entire thoracolumbar spine, a higher rating under Diagnostic Code 5237 is not for application.  As incapacitating episodes under Diagnostic Code 5242, incapacitating episodes of at least 6 weeks duration over the past 12 months have not been asserted or shown in this case. 
The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  As for neurologic impairment, the Board notes that service connection for left and right lower extremity radiculopathy has already been granted, and no other such disability has been identified.

While the appellant is competent to give evidence about what she observed concerning the Veteran's lumbar spine disability, she is not competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  As such, the Board finds these records to be the most probative evidence with regard to whether a rating in excess of 20 percent is warranted.
In conclusion, the evidence of record reveals a disability picture consistent with a 40 percent evaluation assigned throughout the rating period on appeal based on functional loss.
The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension, for accrued benefits purposes, is denied.

A rating of 40 percent for lumbar spine disability, for accrued benefits purposes, throughout the appeal period, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


